DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on June 1, 2022.
Claims 1, 3-11, 13-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9, 11, 13-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sanz et al. U.S. Patent Number 10,681,155 B1 (hereinafter Sanz), and further in view of Lim et al. U.S. Patent Application Publication Number 2016/0132513 A1 (hereinafter Lim).

As per claims 1, 11, Sanz discloses a computer implemented method (200) for naming a venue, the computer implemented method (200) comprising steps of:
receiving (210) geographical coordinates of a venue, from a client device (102) (see receiving a GPS location as set of GPS coordinates step 302 on column 10 line 63-67 and Figure 5); 
receiving (220) a unique identifier to be assigned to the venue, from the client device (102) (see user is prompted to input semantic location, or the unique identifier as claimed, step 316 on column 11 line 20-24 and Figure 5) wherein the unique identifier includes at least a first element corresponding to a first level of a grouping and one or more subsequent elements of which every element except the last, if present, correspond to subsequent levels of grouping while the last element corresponds to the particular venue (to be taught by Lim); and 
storing (230) the unique identifier in association with the geographical coordinates in a storage device (112) (see database storing the semantic location, or the unique identifier as claimed, in step 318 on column 11 line 22-25 and Figure 5).

Sanz do not disclose expressly: wherein the unique identifier includes at least a first element corresponding to a first level of a grouping and one or more subsequent elements of which every element except the last, if present, correspond to subsequent levels of grouping while the last element corresponds to the particular venue.
Lim teaches: wherein the unique identifier includes at least a first element corresponding to a first level of a grouping and one or more subsequent elements (see hierarchical structure is maintained for child POI object, or subsequent elements as claimed, with POI object area object on page 23 section [0376]) of which every element except the last (see use of point of interest (POI) grouping for locations of interest on page 11 section [0194] and Figure 7), if present, correspond to subsequent levels of grouping while the last element corresponds to the particular venue (see hierarchical structure of area objects 3310 and subsequent level of grouping objects 3311, 3320, 3321 for location of interest on page 24 section [0386-0387] and Figure 24 and see area of interest on page 15 section [0256] see each of area of interest can have additional area of interest mapped or point of interested mapped to it on page 16 section [262]).
Sanz and Lim are analogous art because they are from the same field of endeavor, GPS location sharing management system.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use element groupings for subsequent elements.  The motivation for doing so would have been to allow user to find appropriate location information based on grouping (see Abstract in Lim).  Therefore, it would have been obvious to combine Sanz and Lim for the benefit of element grouping for one or more subsequent elements to obtain the invention as specified in claims 1, 11.


As per claims 3, 13, Sanz and Lim disclose the computer implemented method (200) as claimed in claim 1, wherein the geographical coordinates of the venue are determined by a GPS device available with the client device (102) (see GPS from user devices on column 1 line 20-25 from a computing device 12 on column 7 line 7-12 in Figure 1 in Sanz).

As per claims 4, 14, Sanz and Lim disclose the computer implemented method (200) as claimed in claim 1, wherein the geographical coordinates of the venue are received via an input device available with the client device (102) (see user provided input to the client device on column 11 line 22-24 in Sanz).

As per claims 5, 15, Sanz and Lim disclose the computer implemented method (200) as claimed in claim 1, further comprising a step of receiving associated data corresponding to the venue and storing the associated data in association with the unique identifier and the geographical coordinates, in the storage device (112) (see database receiving a GPS location as set of GPS coordinates step 302 on column 10 line 63-67 and Figure 5 and see storing the semantic location, or the unique identifier as claimed, in step 318 on column 11 line 22-25 and Figure 5 and see receiving relevant associated data such as geo-tagged, time-stamped photograph on column 11 line 33-40 in Sanz).

As per claims 6, 16, Sanz and Lim disclose the computer implemented method (200) as claimed in claim 5, further comprising a step of sharing the unique identifier and/or the associated data with a second client device (see sharing location data with a group of users on column 5 line 1-5 from a number of computing devices on column 4 line 50-55 in Sanz).


As per claims 8, 18, Sanz and Lim disclose the computer implemented method (200) as claimed in claim 5, further comprising steps of: receiving second geographical coordinates and second associated data corresponding to the venue, from the client device (102); and assigning the second geographical coordinates and the second associated data to the unique identifier by performing one or more of: replacing the geographical coordinates and the associated data, at least partially, with the second geographical coordinates and the second associated data; and appending the second geographical coordinates and the second associated data to the geographical coordinates and the associated data (see user interface for editing or replacing entries for the events such as adding notes, adding photographs and append to the entry on column 5 line 13-25 in Sanz).

As per claims 9, 19, Sanz and Lim disclose the computer implemented method (200) as claimed in claim 1, further comprising a step of assigning the unique identifier as an alias to a second venue (see assigning different alias for locations on column 3 line 15-23 in Sanz).








Claims 7, 10, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanz et al. U.S. Patent Number 10,681,155 B1 (hereinafter Sanz), further in view of Lim et al. U.S. Patent Application Publication Number 2016/0132513 A1 (hereinafter Lim), and further in view of Bowman U.S. Patent Application Publication Number 2008/0182598 A1 (hereinafter Bowman).

As per claims 7, 17, Sanz and Lim do not disclose expressly: wherein the unique identifier and/or the associated data is shared via a Uniform Resource Locator (URL) pointing to the associated data and/or the unique identifier (see using links for sharing location on column 8 line 45-54 over Internet on column 5 line 33-37).
Bowman teaches: wherein the unique identifier and/or the associated data is shared via a Uniform Resource Locator (URL) pointing to the associated data and/or the unique identifier (see sharing GPS location data using URL links on page 3 section [0038] and Figure 3A).
Sanz and Bowman are analogous art because they are from the same field of endeavor, GPS location sharing management system.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use URL to share web content.  The motivation for doing so would have been to use a well-known protocol for devices (see page 3 section [0038] in Bowman).  Therefore, it would have been obvious to combine Sanz and Lim and Bowman for the benefit of sharing links using URL to obtain the invention as specified in claims 7, 17.


As per claims 10, 20, Sanz and Lim do not disclose expressly: receiving a URL or receiving the unique identifier from the client device (102); and transmitting the geographical coordinates and the associated data to the client device (102) in response to receiving the unique identifier/URL.
Bowman teaches: receiving a URL or receiving the unique identifier from the client device (102); and transmitting the geographical coordinates and the associated data to the client device (102) in response to receiving the unique identifier/URL (see receiving URL sharing GPS location data with an embedded URL links on page 3 section [0038] and Figure 3A).
Sanz and Bowman are analogous art because they are from the same field of endeavor, GPS location sharing management system.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use URL to share web content.  The motivation for doing so would have been to use a well-known protocol for devices (see page 3 section [0038] in Bowman).  Therefore, it would have been obvious to combine Sanz and Lim and Bowman for the benefit of sharing links using URL to obtain the invention as specified in claims 10, 20.



Response to Arguments
Applicant's arguments filed June 1st, 2022 have been fully considered but they are not persuasive.
As per claims 1, 11, the applicant asserts that Sanz and Lim do not disclose: wherein the unique identifier includes at least a first element corresponding to a first level of a grouping and one or more subsequent elements of which every element except the last, if present, correspond to subsequent levels of grouping while the last element corresponds to the particular venue (see Remarks on page 12).
Lim teaches: wherein the unique identifier includes at least a first element corresponding to a first level of a grouping and one or more subsequent elements (see hierarchical structure is maintained for child POI object, or subsequent elements as claimed, with POI object area object on page 23 section [0376]) of which every element except the last (see use of point of interest (POI) grouping for locations of interest on page 11 section [0194] and Figure 7), if present, correspond to subsequent levels of grouping while the last element corresponds to the particular venue (see hierarchical structure of area objects 3310 and subsequent level of grouping objects 3311, 3320, 3321 for location of interest on page 24 section [0386-0387] and Figure 24).

Lim teaches using hierarchical structure, or subsequent element as claimed, to identify and describe point of interest objects (POI) (see page 23 section [0376]).
Lim teaches using point of interest grouping for identify location of interest, or corresponding particular venue as claimed (see page 11 section [0194] and Figure 7).  The POI grouping information is used to identify a plurality of area of interest (see page 15 section [0256]) using GPS longitude and latitude information to identify specific location (see page 15 section [060]).  Each of area of interest can have additional area of interest mapped or point of interested mapped to it (see page 16 section 262), or level of grouping and subsequent element as claimed. 
Lim teaches using area of interest, or first element as claimed, with embedded point of interest information, or subsequent element as claimed, to identify geographical location using GPS.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451